NO. 07-09-0014-CV
                                   NO. 07-09-0015-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                    MARCH 31, 2009

                         ______________________________


                             EARL COOPER, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

     NOS. 57,019-E AND 58,020-E; HON. DOUGLAS WOODBURN, PRESIDING
                     ________________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                 Memorandum Opinion


       On January 8, 2009, Earl Cooper filed a document entitled “‘Notic[e] of Appeal’ for

post conviction psychiatric examination” in the district court. This document was forwarded

to this Court by the trial court’s clerk. In the document, Cooper complains that the trial

court failed to adhere to the deadlines required by Texas Code of Criminal Procedure

article 11.07. As such, we construe this document to be a petition for writ of mandamus
seeking the issuance of a writ ordering the trial court to comply with the procedures

mandated by article 11.07.


       Jurisdiction to issue writs of mandamus in criminal law matters pertaining to habeas

corpus proceedings seeking relief from final felony judgments lies exclusively with the

Texas Court of Criminal Appeals.         In re McAfee, 53 S.W.3d 715, 717-18 (Tex.

App.–Houston [1st Dist.] 2001, orig. proceeding). Intermediate appellate courts have no

authority to issue writs of mandamus in such matters. See id.; TEX . CRIM . PROC . CODE ANN .

art. 11.07, § 3 (Vernon Supp. 2008). Accordingly, Cooper's petition for writ of mandamus

is dismissed for want of jurisdiction.




                                    Mackey K. Hancock
                                         Justice




                                             2